Citation Nr: 1509372	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

The Board notes that the claim for entitlement to a TDIU was initially considered under an alternative docket number.  The issues have been combined into one case and the earlier of the two docket numbers has been assigned.


FINDINGS OF FACT

1.  The earliest date of claim is the Veteran's February 23, 1971, claim for entitlement to service connection for a nervous condition, which is the appropriate effective date for the service-connected acquired psychiatric disorder.

2.  The Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas due to symptom such as near-continuous depression affecting the ability to function appropriately and effectively, difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships.

3.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely due to the effects of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 2, 2002, for the award of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for an initial evaluation in excess of 70 percent for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9400 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In an August 2011 statement the Veteran requested an earlier effective date for the grant of service connection for an acquired psychiatric disorder.  

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The Veteran's original claim for service connection for an acquired psychiatric disorder was filed with the VA on December 2, 2002.  

In an August 2014 statement, the Veteran's representative argued that the July 1971 rating decision denying service connection for a nervous condition never became final and thus the Veteran's January 1973 statement should have been construed as a timely notice of disagreement.  Alternatively, the Veteran's representative argued that the January 1973 statement should be treated as an informal claim for service-connected benefits that remained pending until December 2, 2002.

A review of the file does not show that the Veteran was given a notice letter in association with the July 1971 rating decision.  Thus, the Board finds that the July 1971 statement was not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

As the July 1971 rating decision was not final and the Veteran never received notice of the July 1971 rating decision, the Board will consider the Veteran's January 1973 to be a timely notice of disagreement.

Under controlling law and regulations, the award of compensation may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  

For these purposes, the date of receipt of claim is February 23, 1971.  The Board notes that the February 23, 1971, claim was not filed within one year of separation from active duty service.  38 C.F.R. 3.400 (b)(2). 

Next, the Board must determine the date that entitlement arose.

Considering that the Veteran had a diagnosis of neurosis, depressive reaction, acute severe, characterized by anxiety problems in a schizoid personality in March 1971, less than two months after separating from active duty service, and considering the Veteran was treated during service in September 1969 for feelings of nervousness, moods of depression, and feelings of inadequacy, and was diagnosed with an emotionally immature personality, which was confirmed again in September 1970, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for an acquired psychiatric disorder arose the date of separation from active duty service.

As such, the February 23, 1971 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim is granted.  See also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's acquired psychiatric disorder has been evaluated as 70 percent disabling under Diagnostic Code 9400 for a generalized anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400.  Diagnostic Code 9400 uses the General Rating Formula for mental disorders (this would include PTSD - therefore, it is important for the Veteran to understand, even if the Board did grant service connection for "PTSD" it would not provide the Veteran more compensation).

Under the General Rating Formula, a higher evaluation of 100 percent disabling is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  
  
The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.  § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In June 2007 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he was self-employed as an electrician and that he "did well" in his business.  The Veteran reported avoiding people.  He also reported that he was married to his spouse for 35 years.

Upon mental status examination the Veteran had "long hair and poor hygiene, his clothing was worn and torn, his eyes appeared bloodshot."  The Veteran frequently referred to "sexual behaviors, sexual orientation and the veteran's own sexuality."  The Veteran's memory "may have been mildly impaired" and his judgment "may not be sound."  The examiner diagnosed anxiety disorder and major depressive disorder and assigned a GAF score of 50, providing evidence against this claim. 

In October 2010 the Veteran was afforded an additional VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he had been married for 38 years and that his relationship with his wife "is good."  He reported that he "has a few friends" and "no real hobbies."  He was arrested in 2001 after a "big brawl" on a "variety of charges."  He reported symptoms including sleep difficulties, sadness "because of things that he can't do," and that he constantly "worries that he can't do things," which "keeps him from falling asleep."  He reported low energy level and motivation and "pretty poor" memory.  He reported "occasional thoughts of suicide" without intent and he noted that it was important "to stay alive for my wife."  He reported approximately 12 panic attacks in the last month, irritability, low self-esteem and anxiety attacks.

Upon mental status examination the Veteran was clean, neatly groomed and appropriately dressed.  His speech was spontaneous, clear and coherent and his attitude was cooperative, friendly and attentive.  His affect was constricted and mood was anxious.  He was intact to person, time and place.  His thought process was rambling.  He did not exhibit inappropriate behavior and displayed proper judgment.  He had mildly impaired immediate memory.  He reported that he was no longer working and that he retired in 2004 because of a physical problem, providing more factual evidence against his own claim. 

The examiner diagnosed generalized anxiety disorder and dysthymic disorder and assigned a GAF score of 45.  The examiner reported that there was occupational and social impairment with deficiencies in mood including anxiety, sadness, low self-esteem, low energy and social withdrawal, providing more evidence against this claim. 

In August 2011 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported symptoms.  The Veteran reported symptoms including depressed mood, anxiety, panic attacks, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He reported that he was getting along with people "a little better" and was "not angry and/or embarrassed as he used to be."  

Upon mental status examination the Veteran was alert, coherent, fully oriented, neatly groomed and dressed in clean, casual clothing.  The Veteran was pleasant and cooperative with an underlying dysphoric mood.  

The examiner diagnosed depression and anxiety and assigned a GAF of 45.  The examiner also noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A review of the Veteran's post-service treatment records shows treatment for acquired psychiatric disorders with diagnoses including depression and anxiety and symptoms similar to those reported in the Veteran's VA examinations.  The Veteran's GAF scores from 2002 through the present have ranged from 45 to 50.  

Based on the evidence, the Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has had symptoms indicative of a 100 percent evaluation such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  Further, the record does not show any GAF scores between 31-40 which would indicate impairment in reality testing or communication.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400.  The Veteran's own statements would provide evidence against this finding.  

In this regard, while there is some evidence in support of this claim of limited probative value that the Board has considered, it is important for the Veteran to understand that not all evidence in this case supports the 70% rating, or the Board's TDIU finding, let alone a 100 rating for this problem. 

The Board has considered staged ratings but has determined that at no point have the Veteran's symptoms warranted a higher evaluation of 100 percent disabling.

The Board has also whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for an acquired psychiatric disorder specifically consider symptoms such as depression, anxiety and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.





TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for an acquired psychiatric disorder, which is evaluated as 70 percent disabling from December 2, 2002; tinnitus, which is evaluated as 10 percent disabling from August 12, 1986; and bilateral hearing loss, deviated nasal septum, and prostatitis, which are each evaluated as noncompensable.

As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has reported that he retired because of tremors, which would not support his claim.  However, the record also indicates that the Veteran has had severe psychiatric symptoms that, taken alone, may prevent the Veteran from obtaining gainful employment.

In the Veteran's application for a TDIU he reported that his acquired psychiatric disability affected his ability to work full-time and that he became too disabled to work in April 2002.  The Veteran indicated that he had completed high school and had education and training in the areas of refrigeration and heating repair.

The Veteran had reported in a June 2007 VA examination that he was self-employed as an electrician and that he "did well" in his business.  

Upon mental status examination the examiner noted that the Veteran had "long hair and poor hygiene, his clothing was worn and torn, his eyes appeared bloodshot."  The Veteran frequently referred to "sexual behaviors, sexual orientation and the veteran's own sexuality."  The Veteran's memory "may have been mildly impaired" and his judgment "may not be sound."  

In an October 2010 VA examination the Veteran reported that he retired in 2004 because of a physical disability (tremors). 

The examiner reported that there was occupational and social impairment with deficiencies in mood including anxiety, sadness, low self-esteem, low energy and social withdrawal.

In August 2011 the Veteran was afforded another VA examination.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The examiner opined that the Veteran "is not unemployable due to his service connected psychiatric condition."  The examiner noted that the Veteran's acquired psychiatric disorder "has been documented to exist going back to his Navy days," and yet he worked as electrician "until he was forced to medically retire in 2004 due to his Essential Tremor condition."  The Veteran reported that "he was awarded SSDI after 2004 on the basis of his Essential Tremor condition."  

The Board notes that a review of the Veteran's Social Security Administration (SSA) Records shows that the Veteran has been awarded disability compensation beginning in April 2002.  However, contrary to what was reported in the August 2011 VA examination, the Veteran's primary and secondary diagnosis are affective disorder and anxiety related disorder, respectively.

As the VA examiner was not aware that the Veteran was given SSA benefits due to an acquired psychiatric disorder, and the VA examiner did not address whether the acquired psychiatric disorder caused the Veteran to be unemployable regardless of whether he retired due to a hand tremor, the Board finds that the August 2011 VA medical opinion does not provide highly probative evidence against the claim.

In an August 2011 VA audiology examination a VA examiner noted that the Veteran "may have difficulty in a work environment in which auditory communication is critical."  The examiner noted that the "Veteran should do better when taking advantage of visual cues and wearing amplification."

In another August 2011 VA examination an examiner opined that the Veteran "is not unemployable due to prostatitis" and "is not unemployable due to a deviated nasal septum."  The examiner noted that the Veteran reported that he no longer had problems with prostatitis or with his nose.

While the Veteran appears to have retired because of a physical disability, it is clear based on a review of the Veteran's psychiatric symptoms and hearing loss that the Veteran's service-connected disabilities have caused severe impairment at this time. 

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  The effective date is not before the Board at this time (it must be addressed by the RO in the first instance). 

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claim for a TDIU has been granted in full.  As such, a discussion of the duties to notify and assist as they apply to the claim for a TDIU is unnecessary.  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a July 2011 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran was also afforded adequate examinations on the issues of entitlement to an increased evaluation for an acquired psychiatric disorder.  As discussed above, the examinations and opinions were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran was afforded adequate examinations on the issue of entitlement to an increased evaluation for an acquired psychiatric disorder.

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).         


ORDER

Entitlement to an effective date earlier than December 2, 2002, for service connection for an acquired psychiatric disorder is granted.

Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


